DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019, 05/04/2021, and 07/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed 11/13/2019 are acceptable for examination.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 23 “The avionics system of claim 23, wherein the status message can include one or more error messages” has been renumbered 30.

Claim Rejections - 35 USC § 101

 	Claim(s) 16-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1 
	Claim(s) 16-30 is/are directed to a an apparatus. Therefore, claim(s) 16-30 is/are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	Claim 16. (Currently Amended) An avionics system, comprising:
	a flight management system (FMS); and
	an electronic flight bag (EFB) having a processor and communication link, and
configured to:
	generate at least one specialized message including multiple labels within the specialized message;
	transmit at least one specialized header frame to a data network;
	generate a set of conforming data frames, wherein each of the set of conforming data frames is indicated as one of the sets of conforming data frames by a single bit indicator;
	and transmit at least a subset of the set of conforming data frames to the data network;
	and a flight management system (FMS), wherein the FMS is configured to:
	receive a transmission of data from the EFB;
	attempt to load a portion of the transmission into a flight plan of the FMS;
	determine if the load was successful;
	generate a status message related thereto; and
	periodically output groups of data including a sequence number and a status message related to the sequence number. 
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, in the context of this claim encompasses a person (pilot) looking at data collected could generate messages and generate conforming data frames, further based on the data transmitted and loaded, a pilot could determine the success and generate an status message. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of  “receiving, loading, and outputting…” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (avionics system) to perform the process. In particular, the receiving and loading steps from the external source are recited at a high level of generality (i.e. as a general means of gathering data for use in the generating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The outputting results step is also recited at a high level of generality (i.e. as a general means of displaying the evaluation result from the loading step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, the “a flight management system (FMS); and an electronic flight bag (EFB) having a processor and communication link” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the evaluating step. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the evaluating… amounts to nothing more than applying the exception using a generic computer component. As discussed above “a flight management system (FMS); and an electronic flight bag (EFB) having a processor and communication link” is understood as a general purpose computer. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “receiving, loading, and outputting… the examiner submits that these limitations are insignificant extra-solution activities. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “outputting…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim(s) is/are not patent eligible. 

	 

	Dependent claim 19 recites Communications Management Unit (CMU) operably coupled to the FMS and communicatively coupled to the EFB and wherein the CMU uplinks the data and provides it to the FMS, which is understood as a an additional element. The CMU is recited at a high level of generality and understood as a general purpose computer.

	
	Dependent claim(s) 17-18, and 20-30 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as the merely further specify the data of the judicial exception. Therefore, dependent claims 17-18, and 20-30 are not patent eligible under the same rationale as provided for in the rejection of claim 16. 
	Therefore, claim(s) 16-30 is/are ineligible under 35 USC §101.

	Examiner suggests adding a practical application to the claims. Such practical application for example can be found in [0012] of the specification, “The computer can use the information from the FMS to fly the aircraft according to a predetermined, or input flight plan”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 17, 19, 21, 22, 24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (EP3486848A1), hereinafter Mohan, in view of (pandas 0.23.1 documentation » API Reference » Pandas.DataFrame, Retrieved online 12/17/2022, Dated 07 July 2018), hereinafter Pandas, and Beck et al. (EP3287963A1), hereinafter Beck. 

Regarding claim 16, Mohan teaches an avionics system, comprising:
	a flight management system (FMS) ([0005] “FMS”); and
	an electronic flight bag (EFB) having a processor ([0005] “offboard portable electronic device (PED)”. [0013] Examples of a PED may include a smart tablet or a Class 1 or 2 electronic flight bag (EFB)) and communication link ([0011] “The PED 102 relies on a flight management (FM) adapter 106 to connect to the onboard avionics such as an FMS 108 in order to retrieve current aircraft state performance data used by the PED”), and configured to:
		generate at least one specialized message ([0005] “computing rules for the aircraft flight parameters with the offboard PED based on the current flight data for the aircraft”)
		

		and transmit at least a subset of the set of [[conforming data frames]] –data-- to the data network ([0005] “transmitting the rules for the aircraft flight parameters to a flight management (FM) adapter”);
	and a flight management system (FMS), wherein the FMS is configured to:
	receive a transmission of data from the EFB ([0005] “loading the aircraft operational targets from the FM adapter into the FMS”);
	attempt to load a portion of the transmission into a flight plan of the FMS ([0005] “loading the aircraft operational targets from the FM adapter into the FMS”);
	



	Mohan does not teach generate at least one specialized message  including multiple labels within the specialized message;
		transmit at least one specialized header frame to a data network;
		generate a set of conforming data frames, wherein each of the set of conforming data frames is indicated as one of the sets of conforming data frames by a single bit indicator;
		
	Pandas teaches transmit at least one specialized header frame to a data network  (p. 1 Column headers are part of the DataFrame data structure) 
    PNG
    media_image1.png
    341
    729
    media_image1.png
    Greyscale
;
		generate a set of conforming data frames, wherein each of the set of conforming data frames is indicated as one of the sets of conforming data frames by a single bit indicator( In example below, both the index and copy, can be a single bit indicator)

    PNG
    media_image2.png
    138
    563
    media_image2.png
    Greyscale
).


	Pandas teaches generate at least one specialized message including multiple labels within the specialized message ( p. 1 “Two-dimensional size-mutable, potentially heterogeneous tabular data structure with labeled axes (rows and columns). Arithmetic operations align on both row and column labels. Can be thought of as a dict-like container for Series objects”).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known data structure of dataFrames taught by Pandas in transmitting data between the EFB and FMS of Mohan. One of ordinary skill in the art would have been motivated to have a data structure with “Two-dimensional size-mutable, potentially heterogeneous tabular data structure with labeled axes (rows and columns)” (Pandas - p. 1).

	Mohan does not teach determine if the load was successful;
	generate a status message related thereto; and
	periodically output groups of data including a sequence number and a status message related to the sequence number.

	Beck teaches determine if the load was successful ([0337] “determine if the load was successful;
	generate a status message related thereto; and
	periodically output groups of data including a sequence number and a status message related to the sequence number.”);
	generate a status message related thereto ([0337] “Uplink status 6118 provides a status as to the process, success or failure of a command. Uplink status progress 6120 provides a graphical progress bar showing the percent complete for a particular command”); and
	periodically output groups of data including a sequence number and a status message related to the sequence number ([0214] “This information provides the percentage completeness of the actual uplink or downlink of the file. Each percentage may be reported as a separate status. Using an uplink as an example, a status message of one-quarter done, followed by a one-half done status message, then a three-quarters done message, and finally a done status message would all be sent as the contents of the file was being sent to the onboard electronic distribution system”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output the groups of data of Mohan and checking the success as taught by  Beck. One of ordinary skill in the art would have been motivated as “it would be advantageous to have an improved method and apparatus for distributing software aircraft parts” (Beck [0006]).

	
Regarding claim 17, Mohan in view of Pandas and Beck teaches the avionics system of claim 16.
	Mohan does not teach wherein the FMS further outputs a description of a failure.
	
	Beck teaches wherein the FMS further outputs a description of a failure ([0337] “Uplink status 6118 provides a status as to the process, success or failure of a command”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output the groups of data of Mohan and checking the success as taught by  Beck. One of ordinary skill in the art would have been motivated as “it would be advantageous to have an improved method and apparatus for distributing software aircraft parts” (Beck [0006]).


Regarding claim 19, Mohan in view of Pandas and Beck teaches the avionics system of claim 16.
	Mohan teaches further comprising a Communications Management Unit (CMU) operably coupled to the FMS and communicatively coupled to the EFB and wherein the CMU uplinks the data and provides it to the FMS (Fig. 1; 106 Flight Management Adapter, and [0011] “The PED 102 relies on a flight management (FM) adapter 106 to connect to the onboard avionics such as an FMS 108 in order to retrieve current aircraft state performance data used by the PED”).


Regarding claim 21, Mohan in view of Pandas and Beck teaches the avionics system of claim 16.
	Mohan does not teach wherein the transmission of data from the EFB includes a description included with the sequence number.
	Beck teaches wherein the transmission of data from the EFB includes a description included with the sequence number  ([0214] “This information provides the percentage completeness of the actual uplink or downlink of the file. Each percentage may be reported as a separate status. Using an uplink as an example, a status message of one-quarter done, followed by a one-half done status message, then a three-quarters done message, and finally a done status message would all be sent as the contents of the file was being sent to the onboard electronic distribution system”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output the groups of data of Mohan and checking the success as taught by  Beck. One of ordinary skill in the art would have been motivated as “it would be advantageous to have an improved method and apparatus for distributing software aircraft parts” (Beck [0006]).

Regarding claim 22, Mohan in view of Pandas and Beck teaches the avionics system of claim 21.
	Mohan teaches wherein the description includes a waypoint, an airway, or procedure information ([0019] “The inputs are typically received from the air traffic controller (ATC). They may include: the separation distance and time between aircraft; the target aircraft identification; and maintenance points along the flight path”) .


Regarding claim 24, Mohan in view of Pandas and Beck teaches the avionics system of claim 21. 
	Mohan does not teach wherein the uplink transmission of data further comprises a status identifier.
	Beck teaches wherein the uplink transmission of data further comprises a status identifier ([0214] “This information provides the percentage completeness of the actual uplink or downlink of the file. Each percentage may be reported as a separate status. Using an uplink as an example, a status message of one-quarter done, followed by a one-half done status message, then a three-quarters done message, and finally a done status message would all be sent as the contents of the file was being sent to the onboard electronic distribution system”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output the groups of data of Mohan and checking the success as taught by  Beck. One of ordinary skill in the art would have been motivated as “it would be advantageous to have an improved method and apparatus for distributing software aircraft parts” (Beck [0006]).


Regarding claim 26, Mohan in view of Pandas and Beck teaches the avionics system of claim 24.
	Mohan does not teach wherein the status message can include one or more error messages.

	Beck teaches wherein the status message can include one or more error messages ([0396] “if the uplinking of the software aircraft part was not successful, an error is generated (operation 7416 )”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output the groups of data of Mohan and checking the success as taught by  Beck. One of ordinary skill in the art would have been motivated as “it would be advantageous to have an improved method and apparatus for distributing software aircraft parts” (Beck [0006]).

Regarding claim 27,  Mohan in view of Pandas and Beck teaches the avionics system of claim 19. Mohan teaches wherein the transmission of data from the EFB is routed through the Communications Management Unit (CMU) before reaching the FMS (Fig. 1; 106 Flight Management Adapter, and [0011] “The PED 102 relies on a flight management (FM) adapter 106 to connect to the onboard avionics such as an FMS 108 in order to retrieve current aircraft state performance data used by the PED”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668